Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s amendment filed on July 13, 2021 was received.  Claims 1-2, 4, 8-9, 21, 23-24, and 26-37 are in the application and are currently being examined. Claim 1-2, 4, 8-9, 21, 23-24, 26-28, and 32-37  were amended.  Claims 1, 21, and 28 are in independent form. The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued April 16, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.									Authorization for this examiner’s amendment was given in a telephone interview with James Potashnik on Thursday August 26, 2021.  Support for this amendment is found in paragraphs 26-27 and Figs. 1, 5A, and 7.
Please amend claims 1 and 27 as follows: 
	1.  	(Currently Amended) An ion beam etching apparatus, comprising: 
	a substrate holder disposed within a processing chamber; 
	a plasma source in communication with the processing chamber; 
a vacuum pump coupled to the processing chamber by way of an inlet; 

a by-product redistributor configured to move a by-product from an etching process from a first part on the lower surface that is on a first area laterally outside of a second area , wherein the second area is directly below the first baffle; 
wherein the substrate holder comprises a surface configured to hold a wafer, and wherein the surface is facing at least a portion of the lower surface of the processing chamber; and 
wherein the lower surface of the processing chamber continuously extends from a first end of the lower surface that is directly below the first baffle, to the first area laterally outside of the second area 

27.  	(Currently Amended) The etching apparatus of claim [[26]]21, wherein the first baffle and the second baffle respectively comprise a conductive material
Claim Rejections
The claim rejections under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 to Kim (hereinafter Kim) and US Pat. Pub. No. 20050093012 to Bailey et al (hereinafter Bailey) and US Pat. Pub. No. 20160035541 A1 to Kozuka et al (hereinafter Kozuka) on claims 28-31 are withdrawn based on Applicant's amendment of claim 28.
Support for the Examiner’s amendment is found in paragraphs 26-27 and Figs. 1, 5A, and 7.
Reasons for Allowance
Claims 1-2, 4, 8-9, 21, 23-24, and 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites: 

1.  	(Currently Amended) An ion beam etching apparatus comprising: 
	a substrate holder disposed within a processing chamber; 
	a plasma source in communication with the processing chamber; 
a vacuum pump coupled to the processing chamber by way of an inlet; 
a first baffle and a second baffle arranged vertically between the substrate holder and a lower surface of the processing chamber; 
a by-product redistributor configured to move a by-product from an etching process from a first part on the lower surface that is on a first area laterally outside of a second area to a second part of the lower surface that is directly below the first baffle, wherein the second area is directly below the first baffle; 
wherein the substrate holder comprises a surface configured to hold a wafer, and wherein the surface is facing at least a portion of the lower surface of the processing chamber; and 
wherein the lower surface of the processing chamber continuously extends from a first end of the lower surface that is directly below the first baffle, to the first area laterally outside of the second area and directly below the surface of the substrate holder, to an opposing second end of the lower surface that is directly below the second baffle, as viewed along a cross-sectional view of the processing chamber. 
In regards to independent claim 1, the closest prior art of record US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 to Kim (hereinafter Kim) and US Pat. Pub. No. 20150243486 to Yokogawa et al (hereinafter Yokogawa) does not teach nor suggest :
“An ion beam etching apparatus comprising: 
	…
a first baffle and a second baffle arranged vertically between the substrate holder and a lower surface of the processing chamber; 
a by-product redistributor configured to move a by-product from an etching process from a first part on the lower surface that is on a first area laterally outside of a second area to a second part of the lower surface that is directly below the first baffle, wherein the second area is directly below the first baffle; 
wherein the substrate holder comprises a surface configured to hold a wafer, and wherein the surface is facing at least a portion of the lower surface of the processing chamber; and 
wherein the lower surface of the processing chamber continuously extends from a first end of the lower surface that is directly below the first baffle, to the first area laterally outside of the second area and directly below the surface of the substrate holder, to an opposing second end of the lower surface that is directly below the second baffle, as viewed along a cross-sectional view of the processing chamber. “
as recited in independent claim 1.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 21 recites: 
 21. An ion beam etching apparatus, comprising:
a substrate holder disposed within a processing chamber and configured to hold a
workpiece;
a plasma source in communication with the processing chamber;
a vacuum pump operable coupled to the processing chamber;
a first baffle extending outward from a first sidewall of the processing chamber and
vertically between the substrate holder and a lower surface of the processing chamber,
as viewed along a cross-sectional view of the processing chamber;
a second baffle extending outward from a second sidewall of the processing
chamber and vertically between the substrate holder and the lower surface of the
processing chamber, as viewed along the cross-sectional view, wherein the lower surface
of the processing chamber continuously extends from directly below the first baffle to
directly below the second baffle, as viewed along the cross-sectional view; and
a by-product redistributor configured to move a by-product from an etching
process from a first part of the lower surface of the processing chamber that is on a first
area laterally outside of a second area directly below the first baffle to a second part of the
lower surface that is directly below the first baffle.”
In regards to independent claim 21, the closest prior art of record US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 to Kim (hereinafter Kim) and US Pat. Pub. No. 20150243486 to Yokogawa et al (hereinafter Yokogawa) does not teach nor suggest :  
“ An ion beam etching apparatus, comprising:  … a first baffle extending outward from a first sidewall of the processing chamber and vertically between the substrate holder and a lower surface of the processing chamber,as viewed along a cross-sectional view of the processing chamber;			a second baffle extending outward from a second sidewall of the processing chamber and vertically between the substrate holder and the lower surface of the processing chamber, as viewed along the cross-sectional view, wherein the lower surface of the processing chamber continuously extends from directly below the first baffle to directly below the second baffle, as viewed along the cross-sectional view; and										a by-product redistributor configured to move a by-product from an etching process from a first part of the lower surface of the processing chamber that is on a first area laterally outside of a second area directly below the first baffle to a second part of the lower surface that is directly below the first baffle.” as recited in independent claim 21.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for 						The invention of independent claim 28 recites: 
28. An ion beam etching apparatus, comprising:						 a substrate holder disposed within a processing chamber;
 a plasma source in communication with the processing chamber; 
a vacuum pump coupled to the processing chamber; 
a first baffle and a second baffle respectively having a horizontally extending surface disposed vertically between the substrate holder and a lower surface of the processing chamber, as viewed along a cross-sectional view of the processing chamber; 
a by-product redistributor, comprising: a cooler arranged below the lower surface of the processing chamber and directly below the horizontally extending surface of the first or the second baffle; and a heater arranged below the lower surface of the processing chamber laterally outside of the first and the second baffle; and wherein the lower surface of the processing chamber continuously extends from directly below the first baffle, to outside of the first baffle and directly below the substrate holder, to directly below the second baffle, as viewed along the cross-sectional view; and 						
wherein a first part of the lower surface of the processing chamber, which is laterally outside of a second part of the lower surface that is directly below the first baffle, is configured to receive a by-product of an etching process; and 					
wherein the heater and the cooler are configured to move the by-product from the first part of the lower surface of the processing chamber to the second part of the lower surface of the processing chamber.
In regards to independent claim 28, the closest prior art of record US Pat. Pub. No. 20120145535 A1 to Kamiya et al (hereinafter Kamiya) and US Pat. Pub. No. 20160155614 A1 28. An ion beam etching apparatus, comprising:						 … a first baffle and a second baffle respectively having a horizontally extending surface disposed vertically between the substrate holder and a lower surface of the processing chamber, as viewed along a cross-sectional view of the processing chamber; 
a by-product redistributor, comprising: a cooler arranged below the lower surface of the processing chamber and directly below the horizontally extending surface of the first or the second baffle; and a heater arranged below the lower surface of the processing chamber laterally outside of the first and the second baffle; and wherein the lower surface of the processing chamber continuously extends from directly below the first baffle, to outside of the first baffle and directly below the substrate holder, to directly below the second baffle, as viewed along the cross-sectional view; and 
wherein a first part of the lower surface of the processing chamber, which is laterally outside of a second part of the lower surface that is directly below the first baffle, is configured to receive a by-product of an etching process; and 					
wherein the heater and the cooler are configured to move the by-product from the first part of the lower surface of the processing chamber to the second part of the lower surface of the processing chamber” 
as recited in independent claim 28.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karl Kurple whose telephone number is (571) 270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karl Kurple/ 
Art Unit 1717
Primary Examiner